Citation Nr: 1103792	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to September 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied separate claims of service connection for PTSD and major 
depression.  The Veteran perfected an appeal as to both claims.  
In a July 2010 rating decision, the RO granted service connection 
for major depression.  


FINDING OF FACT

The Veteran has not been diagnosed with PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1131, 1154 (West 2002) 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in June 2006.  Additionally, 
VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant an examination 
which is adequate for adjudicative purposes (the examiner 
elicited the Veteran's history, performed all appropriate tests, 
recorded all necessary findings, and reviewed the claims file), 
obtained a medical assessment as to the nature of his psychiatric 
disability, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file, and the appellant has not 
contended otherwise.  Thus, the Board finds VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at this 
time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)]; a link, established by medical evidence, 
between the symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As stated above, a current diagnosis of PTSD is required for 
service connection to be warranted.  See also Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence of record 
does not suggest that the Veteran has ever been diagnosed with 
PTSD, and the Board notes that an October 2006 VA physician 
explicitly found that the Veteran did not have PTSD.  See October 
2006 VA "mental health consult result."  See also September 
2006 and November 2007 VA medical records (PTSD screenings 
negative); April 2009 VA examination record.  Thus, based on the 
absence of a diagnosis of PTSD, the claim must be denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


